DETAILED ACTION
This office action is in response to the application filed on 1/14/2020.  Claim(s) 1-20 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority/Benefit
Applicant’s benefit claim is hereby acknowledged as a continuation of application 15/787,505 filed on 10/18/2017 now US Patent 10,609,068, which papers have been placed of record in the file.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 1/14/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 
Examiner’s Note – Allowable Subject Matter
Claims 7-8, and 20 are allowable over the cited prior art while being dependent on a rejected claim.  The claims would otherwise be allowable if incorporated into the independent claim along with any intervening claims as well as made to overcome the existing nonstatutory double patenting rejection through amendment or terminal disclaimer.
		Examiner’s Note – Potential Signal per se Claim Language
Claims 9-14 are directed to a “computer program product comprising a computer readable storage medium”.  Instant specification ¶ 44 explicitly states “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”.  Accordingly, claims 9-14 are not directed to transitory signals.
	Examiner’s Note – Claim Scope in reference to MPEP 2111.04 Section II
Method claims 1, 2, and 7 is directed to language which could potentially be considered contingent limitations.  MPEP 2111.04 Section II states “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, ‘[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed’”.  
	Claim 1 states, 	“determining, by the processor, whether an attack is currently in progress; and 	when the attack is in progress, injecting, by the processor, at least one of the one or more packets of the incoming connection or one or more packets of an outgoing connection with a false latency”.
	Claim 2 states,
	“when the latency in the incoming connection is larger than the trigger latency, reporting, by the processor, the incoming connection as a suspicious connection” 
	Claim 7 states,	“determining, by the processor, a last period of time a previous connection was propagated; 	comparing, by the processor, the last period of time the previous connection was propagated against a predetermined delay time; 	when the last period of time the previous connection was propagated exceeds the predetermined delay time, allowing, by the processor, the connection to propagate into the network”.  
	In the PTAB decision Ex parte Schulhauser, the PTAB focused on the word “if” which clearly points to a speculative outcome of a branch condition.  However, the instant claims use the word “when” that provides a presupposition to the branch condition that the given event has occurred and is accordingly interpreted as being part of the broadest reasonable interpretation of the claims.  Accordingly, the examiner interprets the claim scope of claims 1-7 as including all of the claim limitations presented therein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 12-14  is/are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claim(s) 12-13, the phrase “the computer program product as recited in claim 8” makes the claims indefinite and unclear in that it lacks antecedent basis.  
For purposes of art examination, the claim(s) was/were construed to refer to “the computer program product as recited in claim 9”.
	Dependent claim(s) 14 is/are rejected for the reasons presented above with respect to rejected claim(s) 13 in view of their dependence thereon.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:  
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-20 is/are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent 10,609,068.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.  In particular, the instant claims are generic to and thus anticipated by the respective patented claims.  	The concordance between the instant claims and patented claims is as follows: instant claim 1 is anticipated by patented claim 1, instant claim 2 is anticipated by patented claim 1, instant claim 3 is anticipated by patented claim 1, instant claim 4 is anticipated by patented claim 2, instant claim 5 is anticipated by patented claim 3, instant claim 6 is anticipated by patented claim 3, instant claim 7 is anticipated by patented claim 4, instant claim 8 is anticipated by patented claim 5, instant claim 9 is anticipated by patented claim 6, instant claim 10 is anticipated by patented claim 6, instant claim 11 is anticipated by patented claim 6, instant claim 12 is anticipated by 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 9-10, and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulshreshtha et al. (US 2016/0359592 A1), in view of Kwan et al. (US 2018/0084006 A1) in view of Robertson (US 2018/0302438 A1). 
Regarding claims 1, 9, and 15, Kulshreshtha teaches:
“A computer implemented method in a data processing system comprising a processor and a memory comprising instructions, which are executed by the processor to cause the processor to implement a system for network protection (Kulshreshtha, ¶ 29-30 and 35 teach an implementation with a processor and a memory to execute instructions of the disclosed method.  Further, Kulshreshtha ¶ 84 discloses an implementation of the method as a computer readable storage medium), the method comprising: 	calculating, by the processor, a latency distribution of one or more connections in a network (Kulshreshtha, ¶ 33, Ln. 1-7 discloses a monitoring device that determines the latency distribution for all packets exchanged between nodes in the network.  Kulshreshtha, Fig. 4, and ¶ 43 depicts and discloses an exemplary latency distribution for a pair of nodes in the network) to obtain a maximum latency of the latency distribution (Examiner’s Note: the claim term ‘maximum latency’ cannot refer to any kind of absolute maximum latency value achievable since the very next limitation refers to a measured latency that is higher than the claimed ‘maximum latency’.  Clearly this must refer to a relative value and is reasonably interpreted by the examiner to refer to a maximum typical latency value.  Kulshreshtha, ¶ 33 Ln. 22-25, and ¶ 44 disclose maximum typical latency being just lower than the outlier values which were removed from the dataset to avoid skewing the distribution representing typical latency values); 	determining, by the processor, whether an incoming connection (Kulshreshtha, ¶ 38 Ln. 1-11 demonstrates that the latency measurements refer to incoming connections for a given node) comprising one or more packets has a latency larger than a trigger latency, wherein the trigger latency is greater than the maximum latency (Kulshreshtha, ¶ 58 Ln. 6-18 discloses that an anomalous connection is detected when a given latency is larger than a threshold value wherein the threshold is greater than the upper range of normal latency values, i.e., the typical maximum latency)”.
 Kulshreshtha does not, but in related art, Kwan teaches:
latency for “one or more connections to each IP address (Kwan, ¶ 55 and 93 teaches network traffic monitoring system which specifically refers to monitoring the IP address of every packet in the traffic flow for making latency measurements);	determining, by the processor, whether an attack is currently in progress (Kwan, )”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Kulshreshtha and Kwan, to modify the latency anomaly detection system of Kulshreshtha to include the use of IP based latency analysis and mitigation to detect and thwart denial of service and overload attacks on hosted resources as taught in Kwan.  The motivation to do so would be, as stated by Kwan, ¶ 36-37, would be to provide protection against attacks such as distributed denial of service attacks without requiring extensive logging and processing resources to determine if live data flows are malicious or benign. 
 Kulshreshtha in view of Kwan does not, but in related art, Robertson teaches:
“when the attack is in progress, injecting, by the processor, at least one of the one or more packets of the incoming connection or one or more packets of an outgoing connection with a false latency (Robertson, ¶ 130, discloses that delays and other deceptive features are added to the packet to deceive the attacker into believing that their attack is succeeding)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Kulshreshtha, Kwan and Robertson, to modify the distributed denial of service latency anomaly detection system of Kulshreshtha in view of Kwan to include the packet delay and deception techniques as taught by Robertson.  The motivation to do so would be, as stated by Robertson, ¶ 130 would be to deceive the attacker into thinking that the attack is successful as a  
Regarding claims 2, 10, and 16, Kulshreshtha in view of Kwan in view of Robertson teaches:
“The method as recited in claim 1 (Kulshreshtha in view of Kwan in view of Robertson teaches the limitations of claims 1, 9, and 15, respectively, as discussed above), when the latency in the incoming connection is larger than the trigger latency, reporting, by the processor, the incoming connection (Kulshreshtha, ¶ 65 teaches reporting a connection with a latency higher than the threshold as anomalous to an administrator) as a suspicious connection (Kwan, ¶ 86, 178, and 205 teaches alerting an administrator when a connection suspected of being a denial of service attack is detected)”.

Regarding claims 4, 12, and 17, Kulshreshtha in view of Kwan in view of Robertson teaches:
“The method as recited in claim 1 (Kulshreshtha in view of Kwan in view of Robertson teaches the limitations of claims 1, 9, and 15, respectively, as discussed above), wherein the false latency is greater than the maximum latency (Kulshreshtha, ¶ 58 Ln. 6-18 discloses that an anomalous connection is detected when a given latency is larger than a threshold value wherein the threshold is greater than the upper range of normal latency values, i.e., the typical maximum latency.  Robertson, ¶ 130, discloses that delays are added to the packet which in this case would be a packet that was already larger than the maximum latency making it even larger)”.

Regarding claims 5, 13, and 18, Kulshreshtha in view of Kwan in view of Robertson teaches:
“The method as recited in claim 1 (Kulshreshtha in view of Kwan in view of Robertson teaches the limitations of claims 1, 9, and 15, respectively, as discussed above), further comprising: 	generating, by the processor, an abnormal connection having an abnormal latency after injecting the false latency (Robertson, ¶ 130 discloses that in addition to adding delay to the packet, the packet can be corrupted with jitter and modified time to live values, which are further transmitted as well as sending TCP error messages to convince the attacker that the attack is succeeding)”.

Regarding claims 6, 14, and 19, Kulshreshtha in view of Kwan in view of Robertson teaches:
“The method as recited in claim 5 (Kulshreshtha in view of Kwan in view of Robertson teaches the limitations of claims 5, 13, and 18, respectively, as discussed above), further comprising: 	detecting, by the processor, the abnormal connection having the abnormal latency (Robertson, ¶ 130, the modified connection is necessarily detected since it is rerouted to a honeypot for further deception of the attacker); and 	redirecting the abnormal connection to a honeypot (Robertson, ¶ 130 Ln. 9-13 teaches redirecting the modified abnormal to a honeypot for further simulation, deception and analysis)”.

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulshreshtha, in view of Kwan in view of Robertson in view of Addepalli et al. (US 2017/0257388 A1).
Regarding claims 3 and 11, Kulshreshtha in view of Kwan in view of Robertson teaches:
“The method as recited in claim 2 (Kulshreshtha in view of Kwan in view of Robertson teaches the limitations of claims 2 and 10, respectively, as discussed above)”.
Kulshreshtha in view of Kwan in view of Robertson does not, but in related art, Addepalli teaches:
“updating, by the processor, the maximum latency based upon one or more reported suspicious connections (Addepalli, ¶ 155 teaches dynamically reducing the threshold separating the maximum acceptable normal latency values and the malicious latency).
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Kulshreshtha, Kwan, Robertson, and Addepalli to modify the distributed denial of service latency anomaly detection system of Kulshreshtha in view of Kwan in view of Robertson to include the mechanism to dynamically lower the maximum normal latency in response to a distributed denial of service attack as taught in Addepalli.  The motivation to do so would be, as stated by Addepalli ¶ 156 would be to both disguise the latency threshold from the attacker and force the attacker to spool up additional attack nodes to accomplish the same level of overload against a target.
Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435